Title: Thomas Jefferson to Henry Jackson, 16 January 1816
From: Jefferson, Thomas
To: Jackson, Henry


          
            Sir
             Monticello Jan. 16. 16.
          
          In July last I took the liberty of availing my self of the protection of your cover for a letter to mr George Ticknor a young gentleman from Masschusets, with a request that you would retain it until he should arrive in Paris. I learned afterwards that this would not be till autumn: nor have I as yet heard of his actual arrival there. under this uncertainty I again take the benefit of your cover, with a like request, if he be not in Paris, to retain the inclosed letter until he arrives there, before which time his reciept of it is not very material. again praying your indulgence of this liberty I repeat the assurances of my great esteem & consideration.
          Th: Jefferson
        